Title: To Benjamin Franklin from Arthur Lee, 27 March 1778
From: Lee, Arthur
To: Franklin, Benjamin


Dear Sir,
Challiot March 27th 1778
In consequence of what you mentiond to me relative to the german Courts, I consulted the Spanish Ambassador whether it coud be determind with any degree of certainty, how long it woud be before the business I am pledged for with his Court woud require my attendance. His answer was, that it was altogether uncertain.
In this situation it appeard to me that under my present engagements I coud not venture to so great a distance. My Brother has therefore set out on the original plan, that was settled at Versailles.
Mr. Grand has not yet returnd me the Account compleated. The moment I receive it, I will wait upon you to settle the business of the loan-bills. I have the honor to be with the greatest respect Dear Sir Your most Obedient Servant
Arthur Lee
 
Notation: Ar Lee to B.F. March 27. 1778
